      Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA            :
                                    :
                                    :
v.                                  :   CASE NO. 3:13-CR-226(RNC)
                                    :
DANIEL CARPENTER                    :

                           RULING AND ORDER

     The defendant has moved for bond pending appeal.          The

Government has submitted a memorandum in opposition.          For

reasons that follow, the motion is denied. 1

     The defendant has not met his burden of demonstrating that

the requirements for release on bond pending appeal are

satisfied.   The statute requires him to show, by clear and

convincing evidence, that he is not a flight risk or a danger to

others; in addition, he is required to show that his appeal

raises a substantial question of law or fact likely to result in

reversal, an order for new trial, a sentence that does not

include imprisonment, or a reduced sentence.        18 U.S.C. §

3143(b)(1)(A), (B).    Neither showing has been made.

     That the defendant will pose no risk to others during the

pendency of the appeal is unfortunately far from clear.          He has

now been convicted of two relatively sophisticated, multiyear


1 The Government has moved to strike the defendant’s reply
memorandum. For the reasons discussed by the Government, the
new arguments in the reply will not be considered.
                                    1
        Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 2 of 6



schemes to defraud, for which he has received significant

sentences of incarceration.       Yet his attitude remains unchanged.

He denies any wrongdoing in either case and blames the

Government for twice prosecuting an innocent man.           It is a

remarkable and troubling fact that the defendant undertook the

STOLI scheme in this case while under indictment in the prior

case.    He downplays his recidivism by disputing whether STOLI

causes economic harm.      His use of this justification for

defrauding the insurance companies is typical of the criminal

thinking of chronic white-collar offenders.          Moreover, from a

risk assessment standpoint, the level of culpability displayed

by his conduct in this case is worrying.          Most disturbing is his

brazen misappropriation of $30 million in STOLI policy proceeds

after the death of the insured.        See ECF No. 212 at 69; ECF No.

352-1 at 2, 13.     The defendant’s ongoing attempts to avoid

having to pay the beneficiary of the policies reflect a belief

that he is entitled to keep what he stole.          This mindset is

another predictor of white-collar recidivism.

     None of the arguments made by the defendant in support of

his motion for bond presents a substantial question likely to

result in reversal, a new trial or a lesser sentence.            See 18

U.S.C. § 3143(b)(1)(B).       He first argues that his 2014 motions

to suppress evidence found in the 2010 and 2011 searches should

have been granted.      The 2015 ruling denying the motions to

                                      2
      Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 3 of 6



suppress addressed the allegations and arguments that his

counsel presented in support of the motions.        See ECF No. 155.

In seeking to raise a substantial question about the correctness

of the ruling, the defendant does not confine himself to those

same allegations and arguments, as he must.        See Indiviglio v.

United States, 612 F.2d 624, 630 (2d Cir. 1979) (“[A] failure to

assert before trial a particular ground for a motion to suppress

certain evidence operates as a waiver of the right to challenge

the admissibility of the evidence on [t]hat ground.”).          Instead,

he advances new allegations and arguments.        He now asserts, in a

self-contradiction, that he never saw the attachments to the

2010 search warrant (thereby contradicting an affidavit he

submitted in 2017) and he now argues, without support, that the

Attorney General was required to approve both searches because

he, the defendant, is an attorney (although he admits he has

never practiced law, ECF No. 347 at 11).        ECF No. 408-1 at 9.

He has not shown that the motions to suppress should have been

granted on the record as it existed at the time.         Nor has he

shown an error in the ruling that likely would result in

reversal of his convictions, a new trial, or a different

sentence.

     The defendant next argues that his indictment was

constructively amended.     “To prevail on a constructive amendment

claim, a defendant must demonstrate that either the proof at

                                    3
      Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 4 of 6



trial or the trial court's jury instructions so altered an

essential element of the charge that, upon review, it is

uncertain whether the defendant was convicted of conduct that

was the subject of the grand jury's indictment.”         United States

v. Salmonese, 352 F.3d 608, 620 (2d Cir. 2003) (quoting United

States v. Frank, 156 F.3d 332, 337 (2d Cir. 1998)).          The

defendant essentially argues that he was indicted for making

misrepresentations on insurance applications but tried for a

different offense: depriving insurers of economically valuable

information under a “right to control” theory.         This argument

founders on the Court’s findings that the defendant’s own words

and conduct make him personally responsible for

misrepresentations made on insurance applications by co-

conspirators.   See, e.g., ECF No. 212 at 50-55.        Moreover, the

superseding indictment does allege that he and his co-

conspirators withheld valuable information, made

misrepresentations that were essential to the bargain between

insurers and straw insureds, and misled the insurers with

respect to the benefits they could expect to receive.          ECF No.

53 ¶¶ 30, 37, 130.    The words “right to control” need not appear

in the indictment in order for the defendant to have been

properly convicted under that theory.       See, e.g., United States

v. Binday, 804 F.3d 558, 570 (2d Cir. 2015) (upholding Binday

conviction under “right to control” theory); ECF No. 430-8 at 1-

                                    4
      Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 5 of 6



34 (term “right to control” does not appear in Binday

indictment); United States v. Davis, No. 13-CR-923, 2017 WL

3328240, at *33 (S.D.N.Y. Aug. 3, 2017) (“Shellef teaches that

when a right to control theory involving a contract is alleged

in an indictment there must also be an allegation that the

misrepresentation had ‘relevance to the object of the contract’

or an equivalent allegation, that there was a ‘discrepancy

between benefits reasonably anticipated and actual benefits

received,’ or that the misrepresentation went to ‘the nature of

the bargain.’”) (quoting United States v. Shellef, 507 F.3d 82,

108 (2d Cir. 2007)).

     Next, the defendant argues that delays in this case

violated due process.    His arguments with regard to pre-

indictment delay and pretrial delay have been rejected in prior

rulings and he cites no authority that calls those rulings into

question.   See ECF No. 408-1 at 18-19; ECF No. 154 at 14-15; ECF

No. 211; ECF No. 312 at 8.     The defendant also complains of pre-

sentence delay.   The Sixth Amendment’s speedy trial guarantee

does not apply to the time period between conviction and

sentencing.   Betterman v. Montana, 136 S.Ct. 1609, 1612 (2016).

And while Betterman allows for the possibility that a delay

between conviction and sentencing may violate the Fifth

Amendment, id., the presentence delay in this case was caused

primarily by the defendant’s own exorbitant post-trial

                                    5
      Case 3:13-cr-00226-RNC Document 445 Filed 02/14/19 Page 6 of 6



submissions.   See, e.g., ECF Nos. 215, 219, 221, 225 (seeking

extensions to file post-conviction motions); ECF No. 300

(denying various post-conviction motions); ECF Nos. 305, 306,

307, 308, 310 (motions to reconsider); ECF No. 353 (motion for

extension to file reply sentencing memorandum).         In addition, it

was necessary to postpone the sentencing in order to obtain a

psychiatric examination and report concerning the defendant’s

mental condition.    See ECF Nos. 365-66 (continuing sentencing so

that psychiatric evaluation could be done).        That delay proved

to be of considerable benefit to the defendant because the

resulting psychiatric findings provided a basis for a

significantly reduced sentence.

     Finally, the defendant argues that none of the mailings and

wires in this case was in furtherance of the scheme to defraud.

His argument on this point also fails to raise a substantial

question for appeal.    See ECF No. 312 at 4-7 (denying Rule 29

motion advancing this claim).

     Accordingly, the motion for bond is hereby denied.

     So ordered this 14th day of February 2019.


                                          /s/ RNC
                                       Robert N. Chatigny
                                  United States District Judge




                                    6
